Title: To George Washington from Richard Henry Lee, 29 September 1790
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
Chantilly [Westmoreland County, Va.]Septr 29th 1790

A long and severe visitation of intermitting fever since I returned from Congress, has placed me in a very low and reduced situation. But unfit as I now am for writing, I cannot withhold my testimony when it is requested, in favor of a very deserving young Man who wishes an appointment to the command of one of the Cutters to be equipped under the late Act of Congress “providing more effectually for the Collection of the duties &c.” Mr John Parker who will have the honor of delivering you this letter, is a trained Seaman, and well acquainted with this Bay—he is a Man of honor & spirit, and a fifth brother of that brave and persevering family of brothers that served, three of them in the Continental Army, and one in our State Navy during the late war. His eldest brother fell at Charles Town, and the two next served under your command from the beginning to the end of the war, and as I have been informed, with honor to themselves and usefulness to their country.
Since the peace, this young gentleman has been diligently fitting himself for Sea service, by voyaging to Europe and the W. Indies, and by the command of Vessels in the Bay trade. It is my opinion Sir, that if you shall be pleased to appoint Mr Parker, he will prove an useful Officer in his Line, and I am sure he will always retain a grateful remembrance of his Benefactor.
Present, if you please, my best respects to your Lady, and be assured that I am, with the highest respect and esteem, dear Sir Your most affectionate and most obedient servant

Richard Henry Lee

